Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because in [0053], [0058], and [0062] recite “lever 10” and should be “lever 11” to be consistent with the drawings and the rest of the disclosure.

Claim Objections
Claims 2-3 and 9 are objected to because of the following informalities:
Claim 2 recite “said pins” in line 4 and should be “said pin” to be consistent with the previously recited “clamping pin” and the singular clamping pin shown in the drawings.
Claim 3 recites “(21)” to reference the trigger, however, it should be deleted to be consistent with the rest of the claims.
Claim 9 recites “a first planar element” in line 2 and should be “the first planar element” since it was previously recited in claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanyo Kiki Co Ltd (JP 2013007186 hereinafter “Sanyo”).
In regard to claims 1 and 11, Sanyo discloses a coupling/uncoupling device of a multi-coupling device for a simultaneous connection of a plurality of hydraulic, electrical, and/or pneumatic lines (Fig. 5), comprising: 
a movable plate (Fig. 5, 10b); 
a fixed plate (Fig. 5, 10a), the movable plate and the fixed plate each supporting a plurality of quick semi-couplings (Fig. 5, plurality of couplings at E2, T2, and P2); 

a safety locking device (Fig. 5, at 64) comprising a trigger (Fig. 5, ring 67) adapted to be operated by a user (Fig. 5, 67 can be operated by a user using their finger or fingers to pull it) and associated with one of said planar elements in a translatable manner (Fig. 5, at 64 is associated with the planar element at 12 and at least in a translatable manner such that it is attached to the plate similar to the applicant’s invention).  
In regard to claim 2, Sanyo discloses the coupling/uncoupling device according to claim 1, further comprising a lever (Fig. 5, lever 12) adapted to be operated by the user (Fig. 5) and connected to one of said planar elements (Fig. 5), wherein each of said planar elements has an eccentric guide (Fig. 5, at 12a for each planar elements are at least guides) configured to receive a clamping pin (Fig. 5, pin at 51) provided on said fixed plate (Fig. 5, 51 is provided on 10a) so that an action of said eccentric guide or groove on said pins causes a nearing of the movable plate to the fixed plate (Fig. 5) and the connection of the quick semi-couplings due to an action of the user on said lever (Fig. 5, the action on the lever 12 brings the couplings together).  
In regard to claim 3, Sanyo discloses the coupling/uncoupling device according to claim 2, wherein said trigger of said safety locking device is slidingly associated with a first planar element (Figs. 5 and 12, 64 is slides by the spring as shown in Fig. 12 when a user pulls on 67 and associated with the first planar element at 12) of said pair of planar elements connected to said lever which comprises a handle (Fig. 5, handle 
In regard to claim 4, Sanyo discloses the coupling/uncoupling device according to claim 3, wherein said trigger comprises a first portion (Fig. 12, portion at 67 is at least a first portion) adapted to be operated by the user with one finger (Fig. 12, 67 can be operated by a user with one finger) and projecting outward from said first planar element (Fig. 12, at 67 projects outward from 12), and a second pin portion (Fig. 12, at 64) projecting from said planar element toward an inside of the coupling/uncoupling device (Fig. 12, pin portion at 64 projects from the planar element 12 toward the inside such that it is on the side of 12 that faces the coupling).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sanyo (JP 2013007186) in view of Asam et al. (US 7,703,812 hereinafter “Asam”).
Sanyo discloses the coupling/uncoupling device according to claim 4, and the trigger has a cylindrical portion (Fig. 12, 64 is cylindrical and ends with a ring 67) and an adjacent inner disc corresponding to the first planar element (Fig. 12, annular component that houses the spring 65 is at least a disc such that it is annular and has a bore) but does not expressly disclose the first portion of the trigger ending with a disc so that the user may position a finger around the intermediate stretch, between the outer disc and the corresponding inner disc adjacent to the first planar element.
In the related field of quick couplers in hydraulic systems, Asam teaches a pre-tensioned latching element (Fig. 11, 50) with a disc at an end (Fig. 11, end of 50 has a disc shape) as a safety for a locked position until a user manually actuates the latching element to unlock (In 10:31-41 discloses manual actuation to decouple the coupler which is a similar function to the pre-tensioned ring 67 of Sanyo).
 It would have been obvious to one of ordinary skill in the art to have modified the configuration of a ring 67 of Sanyo to be a disc shape for a user to pull with their finger or fingers in order to have the advantage of ease of manufacturing a single component with an integral disc or knob shape as shown by Asam in Fig. 11. 
 In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, knob and disc shapes for a user to pull are well known designs for a person to use their fingers to pull such as for doors and cabinets which is applied in the prior art Asam that utilizes a knob shape for a user to pull a pin in and out.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Sanyo discloses claim 4 but does not show or suggest a first seat and a second seat made on a body of the movable plate. It would not have been obvious to one having ordinary skill in the art to have modified the movable plate 10b of Sanyo to include a first seat and a second seat because the pin of Sanyo is designed to lock into a hole on the fixed plate 10a. Including a first seat and second seat on the movable plate to receive the pin of Sanyo would render the device inoperable and incapable of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyamoto (US 7,670,157), Martin (US 7,258,369), Mahaney (US 5,507,530), Williams (US 3,059,206), and Schawrow (US 1,481,392) disclose lever connectors with at least two hinged plates utilizing a pin and groove connection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679